United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS         February 9, 2006
                         FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                       ))))))))))))))))))))))))))                 Clerk
                             No. 05-30140
                       ))))))))))))))))))))))))))

MELODY SURGI,

                 Plaintiff–Appellant,

     v.

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                 Defendant–Appellee.


           Appeal from the United States District Court
               for the Eastern District of Louisiana



Before JOLLY, GARZA, and PRADO, Circuit Judges.

EDWARD C. PRADO, Circuit Judge:*

     Melody Surgi seeks review of the administrative law judge’s

(“ALJ”) denial of Disability Insurance Benefits (“DIB”).        Ms.

Surgi filed her application for DIB on August 14, 2002.

                        I. Facts and Procedure

     Ms. Surgi was 59 years old on July 22, 2003–the date of the

administrative hearing–and she had completed three years of

college.   Ms. Surgi claims to have been disabled since March 30,

2002, due to neck, lower back, shoulder, and head pain, leg



     *
       Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIRCUIT
RULE 47.5.4.
cramping, and a “creeking [sic]” sensation in her neck.    At the

administrative hearing, Ms. Surgi testified that she was involved

in an accident at work.   In that accident, a ladder fell and

struck her in the back of the head, neck and shoulder, knocking

her onto a platter of food.

     On September 16, 2003, after considering Ms. Surgi’s

background, work experience and medical history, the ALJ

determined that Ms. Surgi retained the residual functional

capacity to do a full range of light work.   A vocational expert

testified that Ms. Surgi’s past relevant work as a food

demonstrator and recreational leader at a summer camp qualified

as light work.   Relying on this testimony, the ALJ found that Ms.

Surgi could perform her past work.   He also concluded that her

complaints regarding her limitations were not fully credible.     As

a result, the ALJ determined that Ms. Surgi was not disabled.

     However, while evaluating the evidence, the ALJ misstated

the vocational expert’s testimony in his written decision.

During the administrative hearing, after asking the vocational

expert to characterize Ms. Surgi’s past work experience, the ALJ

noted that Ms. Surgi had a high school degree and skilled work

experience.   The ALJ inquired whether “those two assets would put

[Ms. Surgi] in a situation where there might be sedentary work

available that would require very little in the way of any

occupational adjustment.”   The vocational expert responded:

     If we’re looking at sedentary work with transferable

                                 2
     skills my appreciation is that her skills were
     primarily in arts and crafts. She’s not skilled as a
     teacher, and any instructor positions are generally
     going to be light, especially with using transferable
     skills. So the answer would be there would be no
     skills directly transferable to sedentary work based
     on that one job that was skilled of a recreational
     leader.


No other questions were asked of the vocational expert.   In his

report, the ALJ stated:

     [T]he vocational expert testimony establishes that the
     claimant has past relevant work as [an] art teacher
     and   as  a   food   demonstrator   which  was   light
     semiskilled; . . . census bureau taker which was light
     unskilled; and recreational leader at a summer camp
     which was light skilled. . . . The impartial
     vocational expert testified that based upon the
     claimant’s residual functional capacity, the claimant
     could return to her past relevant work as performed by
     the claimant as a food demonstrator, and recreational
     leader at a summer camp. Both jobs were performed at
     the light level.


     The Appeals Council denied Ms. Surgi’s request for review,

making the ALJ’s decision the final decision of the Commissioner.

Ms. Surgi then filed a complaint in federal district court,

seeking review of the Commissioner’s final decision pursuant to

42 U.S.C. § 405(g).   On December 1, 2004, the magistrate judge

recommended the ALJ’s decision be affirmed.   On January 20, 2005,

the district judge issued an order affirming the Commissioner’s

decision.   The district judge noted that “[n]otwithstanding the

ALJ’s erroneous recapitulation of the vocational expert’s

testimony, the decision is supported by substantial evidence.”



                                 3
Surgi v. Barnhart, No. 04-176, slip op. at 2 (E.D. La. Jan. 21,

2005).    Ms. Surgi then filed this appeal.

                       II. Standard of Review

       Our review is limited to two questions: (1) whether the

Commissioner’s final decision is supported by substantial

evidence, and (2) whether proper legal standards were used to

evaluate the evidence.    Watson v. Barnhart, 288 F.3d 212, 215

(5th Cir. 2002)(citing Brown v. Apfel, 192 F.3d 492, 496 (5th

Cir. 1999)); see also 42 U.S.C. § 402(g).     Substantial evidence

“is more than a scintilla but less than a preponderance and is

such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.”    Watson, 288 F.3d at 215

(citing Richardson v. Perales, 402 U.S. 389, 401 (1971)).

Although we carefully examine the record, it is the

Commissioner’s role to weigh the evidence.      Brown, 192 F.3d at

496.    “The court does not reweigh the evidence in the record, try

the issues de novo, or substitute its judgment for the

Commissioner’s.”    Newton v. Apfel, 209 F.3d 448, 452 (5th Cir.

2000).

       As we noted in Newton v. Apfel, “[t]he ALJ’s decision must

stand or fall with the reasons set forth in the ALJ’s decision,

as adopted by the Appeals Council.”    209 F.3d at 455; see also

Cole v. Barnhart, 288 F.3d 149, 151 (5th Cir. 2002)(“It is well-

established that we may only affirm the Commissioner’s decision

                                  4
on the grounds which he stated for doing so.”).   However,

perfection in administrative proceedings is not required.    See

Mays v. Bowen, 837 F.2d 1362, 1364 (5th Cir. 1988).

                          III. Analysis

     Ms. Surgi argues that the district court exceeded its role

in judicial review by stating reasons to support the ALJ’s

decision that were not relied upon by the ALJ.    However, despite

his misquotation of the vocational expert’s testimony, the ALJ’s

findings are supported by his evaluation of the evidence.

     The ALJ has responsibility for determining an individual’s

residual functional capacity.   See 20 C.F.R. 1546.   The ALJ noted

that Ms. Surgi had received only conservative care; that

objective tests, including an MRI of her neck, were primarily

negative; that there was no indication that surgery of any kind

had been suggested; and that Ms. Surgi had not been hospitalized

or needed emergency care, other than at the time of her initial

injury.

     The ALJ also discussed, and relied upon, the findings of Dr.

Steiner, one of Ms. Surgi’s treating doctors.    The ALJ explained

that, “[a]lthough [Dr. Steiner] initially indicated that [Ms.

Surgi] was not able to do more than sedentary work, by his last

letter, he concluded that [she] could do ‘her job duties.’” The

ALJ also noted Dr. Steiner’s observation that Ms. Surgi “self-

limited” herself during testing.


                                   5
     The ALJ also addressed Ms. Surgi’s claims regarding her

inability to do work due to pain and limitations.    The ALJ

pointed out that on July 26, 2002, only four months after Ms.

Surgi’s injury, Dr. Steiner stated that there was no objective

basis preventing Ms. Surgi to return to work, explaining, “No

objective data has been shown to document any pathology that

would limit her from these job duties.”   The ALJ also explained

that Dr. Murphy, another treating doctor, reached similar

conclusions to Dr. Steiner.1

     The reasoning set forth in the ALJ’s opinion supports his

determination that Ms. Surgi could perform a full range of light

work and return to her past relevant work.   Therefore, a finding

that Ms. Surgi is not disabled is appropriate.     See 20 C.F.R.

404.1520 (“[W]e consider our assessment of your residual

functional capacity and your past relevant work.    If you can

still do your past relevant work, we will find that you are not

disabled.”).

     For the reasons above, we AFFIRM the judgment of the

district court.

     AFFIRMED.




     1
       Dr. Murphy explained that Ms. Surgi’s EMG test results
showed only minimal changes that were nonspecific. He also
refrained from giving Ms. Surgi approval for physical therapy.

                                6